NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                     Submitted January 4, 2009
                                      Decided October 26, 2009

                                              Before

                               MICHAEL S. KANNE, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge



No. 07‐1480
                                                       Appeal from the United States District
GARY T. PIERCE,                                        Court for the Central District of Illinois.
               Plaintiff‐Appellant,
                                                       No. 03 C 3222
       v.
                                                       Richard Mills, 
ILLINOIS DEPARTMENT OF HUMAN                           Judge.
SERVICES,
           Defendant‐Appellee.



                                            O R D E R

        Gary  Pierce,  now  proceeding  pro  se,  appeals  the  district  court’s  entry  of  summary
judgment against him.  On the day that Pierce’s response to the motion for summary judgment
filed by the Illinois Depart of Human Services (“IDHS”) was due, Pierce’s then‐counsel asked
for an extension of time to file a response.  The district court granted the request, albeit on the
date that counsel had requested, but counsel did not file the response in time.  Citing a local
rule which provides that a failure to respond to a motion for summary judgment means the
motion is admitted, the district court granted summary judgment in the defendant’s favor.  We
affirm the grant of summary judgment in favor of IDHS in light of counsel’s failure to comply
No. 07-1480                                                                                    Page 2

with deadlines throughout this case and because summary judgment was proper as a matter
of law.

                                        I.  BACKGROUND

       The Illinois School for the Deaf is a residential school in Jacksonville, Illinois that serves
deaf and hard‐of‐hearing children.  IDHS operates the school.  Gary Pierce began working at
the school in 1994 as a residential care worker and left in 2003 after he took an educational leave
of absence.  

        Pierce, an African‐American male, maintains he was subjected to discrimination and
harassment on the basis of his race during his employment at the school.  After receiving a
right‐to‐sue letter from the EEOC, he filed suit in federal court.  The district court granted
IDHS’s motion to dismiss the complaint, and Pierce appealed.  We affirmed the dismissal of
Pierce’s  disparate  treatment  claim  but  concluded  the  complaint  stated  a  hostile  work
environment claim, and we remanded for further proceedings.  Pierce v. Ill. Dep’t of Human
Servs., 128 Fed. Appx. 534  (7th Cir. 2005) (unpublished).

        On December 21, 2006, IDHS moved for summary judgment on Pierce’s hostile work
environment claim.  Pursuant to local rules, Pierce’s response was due twenty‐one days later,
on January 11, 2007.  On the day the response was due, Pierce’s counsel filed a written motion
for an extension of time that asked the district court to grant her until February 10, 2007 to file
the response.  February 10, 2007 was actually a Saturday.  The district court did not rule on
Pierce’s motion for an extension until Monday, February 12, 2007.  When it did, it granted the
motion and stated the response was due the same day (February 12, 2007).  

        Two days later, Pierce’s counsel filed a motion that requested an additional four days
(through February 16) to file a response to IDHS’s motion for summary judgment.  Counsel
stated in support of her motion that she had been in the process of finalizing the response when
a blizzard hit on February 13, which snowed in counsel’s administrative assistant and also
rendered Pierce unable to leave his house to sign his affidavit.  

        On February 15, 2007, the district court granted IDHS’s motion for summary judgment.
The district court cited United States District Court for the Central District of Illinois Local Rule
7.1(D)(2), which states that “a failure to respond [to a summary judgment motion] shall be
deemed an admission to the motion.”  The next day, Pierce’s counsel moved to file a response
to the motion for summary judgment instanter.  In that motion, counsel stated that she thought
February 12 was a federal holiday (it was not), and that a blizzard had hit on February 13.  The
district  court  denied  the  motion  pursuant  to  Local  Rule  7.1(B)(1),  which  requires  that  any
motion that raises a question of law include citations to supporting law or authority upon
which the movant relies and also requires that it identify the rule under which the motion is
filed.  The district court also stated that its earlier ruling to deem the motion for summary
No. 07-1480                                                                                  Page 3

judgment admitted was appropriate in light of the circumstances of the case, as counsel had
waited until the last minute to do everything.  Pierce appeals, now proceeding pro se.  

                                              II.  ANALYSIS

        Pierce appeals from the district court’s entry of summary judgment against him.  The
district court granted IDHS’s motion for summary judgment in light of United States District
Court for the Central District of Illinois Local Rule 7.1(D)(2), which provides:   

               Response to Motion For Summary Judgment:

               Within  21  days  after  service  of  a  motion  for  summary  judgment,  any  party
               opposing the motion shall file a response. A failure to respond shall be deemed
               an admission of the motion. 

The district court deemed Pierce to have admitted the motion because a timely response had
not been filed.

        We review for an abuse of discretion a district court’s determination that a litigant filed
a  response  to  a  motion  for  summary  judgment  late  and  therefore  refused  to  consider  it.
Raymond v. Ameritech Corp., 442 F.3d 600, 604 (7th Cir. 2006).  Federal Rule of Procedure 6(b)
authorizes a court to establish deadlines and gives it the authority to enforce them, Raymond,
442 F.3d at 605, and we have repeatedly recognized the importance of complying with local
rules.  See Koszola v. Bd. of Educ. of the City of Chi., 385 F.3d 1104, 1109 (7th Cir.2004) (“ ‘[W]e
have emphasized the importance of local rules and have consistently and repeatedly upheld
a district courtʹs discretion to require strict compliance with its local rules governing summary
judgment.’ ”) (quoting Metro. Life Ins. Co. v. Johnson, 297 F.3d 558, 562 (7th Cir.2002) (internal
quotation marks omitted)); see also Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003); Spears v. City
of Indianapolis, 74 F.3d 153, 156‐57 (7th Cir. 1996).  

        The consequences of failing to comply with a district court’s local rules can be severe.
“[T]he district court clearly has authority to enforce strictly its Local Rules, even if a default
results.”  Tobel v. City of Hammond, 94 F.3d 360, 362 (7th Cir. 1996).  And, unfortunately for
Pierce, civil litigants are held responsible for the mistakes or omissions of their attorneys.  See
Easley v. Kirmsee, 382 F.3d 693, 699‐700 (7th Cir. 2004); Tango Music, LLC v. DeadQuick Music,
Inc., 348 F.3d 244, 247 (7th Cir. 2003). 

        Under the circumstances present in this case, it would not be easy to find that the district
court abused its discretion when it determined that Pierce’s counsel failed to comply with Local
Rule 7.1(D)(2) and then enforced that rule.  Counsel did not move to extend the time to file a
response  to  IDHS’s  motion  for  summary  judgment  until  the  very  day  it  was  due.    In  her
motion, counsel asked the district court to give her until February 10, 2007 to file the motion,
yet the motion was not ready on that day.  That meant that although counsel had 53 days from
the day IDHS filed its motion for summary judgment through February 12, counsel did not
No. 07-1480                                                                                          Page 4

have its response ready.  Cf. Raymond, 442 F.3d at 608 (affirming district court’s decision not to
accept late response to motion for summary judgment when party had 48 days to file response).

         As the district court suggested, the failure to file a response to the motion for summary
judgment on time was not the first problem with deadlines in this case.  The district court
entered a scheduling order directing that the parties make their initial disclosures by August
3,  2005.    When  Pierce’s  initial  disclosures  had  not  been  made,  IDHS  filed  a  motion  on
September 30, 2005 that asked the court to enter an order compelling the plaintiff to provide
its initial disclosures.  The motion recounted that IDHS counsel had sent Pierce’s counsel letters
on August 10, 2005 and September 16, 2005 requesting the overdue initial disclosures but had
not received a response.  The district court entered an order on September 30, 2005 and directed
the plaintiff to file a response by October 14, 2005.   Four days after the due date, Pierce’s
counsel filed a notice that it had served its initial disclosures on IDHS.

        IDHS later filed a motion to compel overdue responses to the defendant’s interrogatories
and  requests  for  production  of  documents.    The  district  court  denied  the  motion  without
prejudice based on an understanding that counsel would provide responses within thirty days.
Two months later, the plaintiff still had not produced the documents, so IDHS filed a second
motion to compel on June 26, 2006.  Pierce’s counsel requested additional time to respond, and
the  district  court  allowed  until  September  1,  2006  for  the  plaintiff  to  respond  to  IDHS’s
discovery requests and until September 15, 2006 for IDHS to depose Pierce.  The court stated
that no further fact discovery would be allowed.  When IDHS still did not receive the discovery
responses, it moved for sanctions on September 12, 2006.  As a result, the circumstances of the
case support the district court’s enforcement of the local rule.  

        At the least, in light of the failure to file a response on time, the district court could have
deemed  IDHS’s  statement  of  undisputed  facts  admitted  and  then  determined  whether
summary judgment was warranted as a matter of law.  See Waldridge v. Am. Hoechst Corp., 24
F.3d 918, 922 (7th Cir. 1994).  Our review of whether summary judgment is appropriate as a
matter  of  law  looks  at  the  record  de  novo.    Peirick  v.  Ind.  Univ.  ‐  Purdue  Univ.  Indianapolis
Athletic Dep’t, 510 F.3d 681, 687 (7th Cir. 2007).  In this case, summary judgment would have
been warranted based on the IDHS’s statement of undisputed facts.

         A hostile work environment requires that the plaintiff show, among other things, that
the conduct was “severe or pervasive” enough to create a hostile work environment.  Rhodes
v. Ill. Dep’t of Transp., 359 F.3d 498, 505 (7th Cir. 2004).  The most egregious incidents alleged
in this case are that a co‐worker flashed a Ku Klux Klan sign toward Pierce and that a different
co‐worker called him a “nigger.”  Both incidents took place in 1999, four years before Pierce left
IDHS, and the latter occurred in a park while the co‐worker was not working.  These actions
were deplorable.  Nonetheless, isolated incidents like these involving other co‐workers do not
rise to the level of environments we have deemed hostile.  See, e.g. Peters v. Renaissance Hotel
Operating Co., 307 F.3d 535, 552 (7th Cir. 2002) (isolated statements by co‐worker, including one
No. 07-1480                                                                                    Page 5

use of word “nigger,” did not rise to the level of objectively hostile environment).  Pierce does
point to other comments referencing race: (1) in 1994, one of his co‐workers commented that
all blacks look alike; (2) in 1994, Pierce heard two racist jokes in the smoke room; (3) in 1994,
a  co‐worker  commented  that  he  was  glad  that  the  school  was  hiring  more  blacks;  (4)  at  a
cultural diversity workshop on October 6, 1995, the word “nigger” was used as part of the
presentation;  and  (5)  in  March  or  April  of1996,  a  co‐worker  told  Pierce  that  her  husband
worked at Western Illinois Correctional Center and she feared for his safety because he had to
work with African‐American inmates in the barber shop.  Many of these comments, however,
were not directed at Pierce.  See Peters, 307 F.3d at 552 (impact of “second‐hand” harassment
not as great as harassment directed at the plaintiff).  None involved a supervisor. Cf. Cerros v.
Steel Technologies, Inc., 398 F.3d 944 (7th Cir. 2005) (reversing grant of summary judgment for
defendant where supervisors and co‐workers subjected plaintiff to direct and highly racial
epithets, co‐workers openly advocated the Ku Klux Klan, and there was racially‐motivated
graffiti in bathroom).  All told, the incidents that took place over a ten‐year period do not rise
to the level of an objectively hostile work environment.  See Peters, 307 F.3d at 552.  Summary
judgment was therefore proper as a matter of law.

                                        III.  CONCLUSION

       The district court’s grant of summary judgment is affirmed.